Case: 16-30577      Document: 00514222886         Page: 1    Date Filed: 11/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-30577                                   FILED
                                  Summary Calendar                          November 2, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LOUIS BOYD, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CR-63-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       A jury convicted Louis Boyd, Jr., of multiple drug and firearms offenses,
and he ultimately received a 147-month total prison sentence. In 2015, the
district court granted his motion for a sentence modification pursuant to
18 U.S.C. § 3582(c)(2) based on Amendment 782 to the Sentencing Guidelines.
It determined that Boyd’s amended guidelines range on the drug counts was
57 to 71 months of imprisonment and imposed a 71-month term to run


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30577    Document: 00514222886     Page: 2    Date Filed: 11/02/2017


                                 No. 16-30577

consecutively to Boyd’s 60-month prison sentence on a firearms count. In 2016,
Boyd moved for a further reduction pursuant to the same guidelines
amendment. The district court denied that motion, and Boyd now appeals that
decision. Boyd’s motion for leave to file his reply brief out of time is GRANTED.
      Boyd argues that the district court did not provide adequate reasons to
justify the denial of his motion, but there was no error because the court was
not required to provide any reasons at all. See United States v. Evans, 587 F.3d
667, 674 (5th Cir. 2009).      Boyd also contends that the court did not
appropriately account for relevant law, sentencing policy, the 18 U.S.C.
§ 3553(a) factors, Boyd’s post-sentencing conduct, the fact that his prison is
overcrowded, and the need to avoid sentencing disparities. Boyd, though, has
not shown that the district court abused its discretion. See United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011). The court correctly recognized
that he was eligible for a sentence reduction; however, it denied the motion as
a matter of discretion, referencing the § 3553(a) factors in general and
specifically the seriousness of the offense and the need to provide just
punishment, which were proper factors to consider.         See Dillon v. United
States, 560 U.S. 817, 826-27 (2010). It also had before it Boyd’s argument that
he was entitled to a further reduction based on his post-sentencing conduct,
but it was not required to grant a reduction based on this factor. See U.S.S.G.
§ 1B1.10, p.s., comment. (n.1(B)(iii)).    A district court does not abuse its
discretion in denying a § 3582(c)(2) motion where, as here, it gives due
consideration to the motion and considers the § 3553(a) factors. See United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                       2